"Woods, C. J.
The note in suit, to secure which the liquors were attached, was given for liquors sold in this State in violation of the license law. It is no matter that it was given in Boston. The consideration of the note was nevertheless illegal, and for that cause the note is void. Clark v. Ricker, 14 N. H. Rep. 44; Lewis v. Welch, 14 N. H. Rep. 294; Carleton v. Bailey, 7 Foster’s Rep. 230; Carleton v. Woods, 8 Foster’s Rep. 290. Felton, then, does not stand in the relation of a creditor to D. G. Fuller, having no lawful claim against him, and so is in no condition to question the validity of the sale to the plaintiff. Walker v. Lovell, 8 Foster’s Rep. 138.
The purchase and payment made for the liquors by the plaintiff, together with the possession of them, as set forth •in the case, are sufficient evidence of title, and a sufficient possession to enable the plaintiff to maintain the action against the defendant, who is a mere wrong-doer. Spiritu*187©us liquors are property in this State, (Opinion of the Justices, 5 Foster’s Rep. 540,) and no person has a right to dispossess another of such property by force, and if done without right, the person doing it must be answerable for its value, as for other property. Bean, in this case, standing in the place and stead of Felton, stands no better than he would, and consequently cannot properly claim that Felton was a creditor of D. G. Fuller, and cannot defend the action upon that ground.
But if no recovery could be had for the liquors, still, most clearly, the value of the goods other than the liquors could be recovered in this action, and in that view the ruling in the case was erroneous. Carleton v. Woods, and Walker v. Lovell, before cited. The decision of the other questions arising in the case is immaterial, and is omitted.

Verdict set asida,